DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on March 22, 2021. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2019/079354 application as required by 37 CFR 1.55.
Claim Objections
Claim(s) 4, 15, 17 and 19 is/are objected to because of the following informalities:  
To cure antecedent basis issues, 
claim 3 should be dependent upon claim 2; or
the recitation “the depth” in claim 4, line 1, should read –[[the]]a depth--.
To cure antecedent basis issues, 
claim 13 should be dependent upon claim 12; or
both recitations of “the depth” in claim 15, line 1, and claim 17, line 1, should read –[[the]]a depth--.
Both claims 18 and 19 recite the limitation “a protrusion” in line 1; however, claim 19 is dependent upon claim 18.  To prevent ambiguity as to how many protrusion(s) is/are being claimed,
claim 19 should be dependent upon claim 11; or
the protrusion--.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dispensing tube” in claim 1, line 5, and/or “tube” in claim 11, line 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
This application is in condition for allowance except for the formal matters set forth above. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the closest prior art does not disclose or render obvious the vacuum system wherein the channel is configured to receive the dispensing tube, in combination with the remaining limitations of the claim.
Regarding claim 11, the closest prior art does not disclose or render obvious the method of controlling fluid flow through a tube of a vacuum system, wherein the tube is positioned in the channel of the dispensing knob, in combination with the remaining limitations of the claim.
Claims 2-10 and 12-20 are allowed because they require all the limitations of an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US3663148, US3664786, US3703425 and US4655700 disclose(s) an impregnation/casting device utilizing vacuum pressure.  US2010/0114041, US2014/0077107, US4177969, US4786028 disclose(s) a pinch valve.
This application is in condition for allowance except for the formal matters set forth above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/HAILEY K. DO/Primary Examiner, Art Unit 3753